DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-20.
Claim Objections
Claims 1, 3, 7, and 19 are objected to because of the following informalities:  
In regards to claim 1, lines 9 and 10, the phrase “to engage the lid strike from the first side of the compartment” should be changed to “to engage the lid strike from a first side of the compartment when the lid strike is received by the compartment.”
In regards to claim 3, line 5, the phrase “cantilever supported by” should be changed to “cantilevered from” to be more consistent with the definition of the term “cantilever.”
In regards to claim 7, line 12, the phrase “a normal operation” should be changed to “a normal operation of the appliance lock,” and in line 14, the phrase “from the second” should be changed to “from the second position.”
In regards to claim 19, lines 13 and 14, the phrase “a magnet sensor for sensing a position of the lid strike” should be changed to “a magnet on the lid strike for being sensed by the strike sensor to indicate a position of the lid strike.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 9 and 10, it is unclear how the lock pin can engage the lid strike if the claim has not recited that the lid strike is received in the compartment.  The claim has been examined with the language set forth in the claim objection above. 
In regards to claim 19, the relationship between the “magnet” recited in lines 16 and 19 and the “magnet sensor” recited in lines 13 and 14 is unclear from the claim language.  It is understood from the specification that the strike sensor is a magnet sensor that senses a magnet (the magnet recited in lines 13 and 14) located on the lid 
Allowable Subject Matter
Claims 8-12 and 16-18 are allowed.
Claims 7 and 13-15 would be allowable if claim 7 were amended in accordance with the claim objection above.
Claims 1-6, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Grabek (US-3627960) fails to disclose a strike opening separate from the compartment perimeter.  Specifically, the strike opening of Grabek forms the compartment perimeter.  The examiner can find no motivation to modify the device of Grabek without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 7, Dirnberger (DE 19848275 A1) fails to disclose a safety catch arranged inside the housing, the safety catch having a stop surface that is misaligned to avoid contact with a segment of the lock pin assembly during a normal operation of the appliance lock and aligns with the segment of the lock pin assembly 
In regards to claim 8, Dirnberger (DE 19848275 A1) fails to disclose that the damage of the lock pin is breakage of the lock pin, and that the lock pin includes a weakened section promoting the breakage at a predetermined location, and that the breakage of the lock pin at the weakened section allows relative movement of the lock pin assembly and safety catch, so that the safety catch engages with the lock pin assembly when the electric actuator is actuated to move the lock pin, thereby limiting movement of the lock pin assembly.  The examiner can find no motivation to modify the device of Dirnberger without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Bragg et al. (US-7900979) fails to disclose that the key structure is spaced from the lid strike.  The key structure of Bragg et al. is part of the lid strike, and is therefore, not spaced or separate from it.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Bragg et al. (US-7900979) fails to disclose that the key structure is a feature on a bezel attached to the appliance lock when the appliance lock is installed on the appliance to provide an opening through which the lid strike may pass when the hinged lid of the appliance is closed and the lid strike moves to the position proximate to the lock pin.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Bragg et al. (US-7900979) fails to disclose a stop removably positionable within the compartment and located proximate to the lock pin for blocking extension of the lock pin to the second location.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 19, Grabek (US-3627960) fails to disclose a state in which the lid strike is blocked from moving to the predetermined position proximate the lock pin by an engagement between the lock pin and the lid strike that holds the magnet out of the lock chamber.  The examiner can find no motivation to modify the device of Grabek without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In light of applicant’s amendments to the claims and after further review of the claims, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 21, 2021